DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/04/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature documents titled “Grindarolla Cone Loader, Grinder and Stash System (Green)” and “Simple Filling Unit SmokeCones.”

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. 
The arguments concern claim amendments that are addressed in the rejections below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11-13, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spielman (US 2015/0298135) in view of “420 Stock” (https://www.youtube.com/watch?v=OdeT_nhR9fk dated May 18, 2017) and Javaruski (US 2016/0213180).
Regarding Claims 1 and 2, Spielman discloses (Figure 1) a device for loading and forming smoking articles (grinder apparatus 1) (Par. [0001], lines 2-5) comprising a body section (receptacle body 9) (Figures 3 and 4), a top area of the body section (9) (Figure 8) and a bottom area (12) of the body section (9) (Figure 3). While Spielman does not explicitly disclose a first socket formed in the top area of the body section (9), the upper face of the body section (9) represents a coupling surface because an intermediate body (4) is connected thereto (Figure 2). Respectively, while Spielman does not explicitly disclose a second socket formed in the bottom area of the body section (9), an outer screw thread at the bottom of the receptacle body (9) (Figure 2) represents a socket in a general sense because it engages a corresponding inner thread of a storage chamber (17). A person of ordinary skill in the art would recognize that the upper face of the body section (9) can perform the same function as a bottom area of the first socket as described in the instant application (Figure 4). Spielman further discloses (Figure 3 and 4) a plurality of channels (receptacle volumes 11a-11e) formed in a bottom area of the first socket (upper face of the body section 9), the channels (11a-11e) extending through the body section (9), the channels formed around a perimeter of the first socket (Figure 4, receptacle volumes 11 are arranged around the perimeter of the upper face of the body section 9) and each configured to hold a smoking article (Par. [0040], lines 19-26). Spielman also discloses (Figure 4) a tube (aperture 28) formed in a center of the first socket (upper face of the body section 9) (Par. [0041], lines 6-7), a plate (Figures 7A and 7D, plate-shaped portion of the intermediate body 4), the plate rotatable within the first socket (upper face of the body section 9) (Par. [0011], lines 6-9; Par. [0037], lines 12-14, the intermediate body (4) is 
Spielman does not explicitly disclose the plate having a plurality of openings, however, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the number of opening so that multiple cones can be filled at one time since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Spielman further discloses a pin opening formed in a center of the plate (an opening located at the center of the intermediate body (4) as illustrated in Figure 7D), the pin opening aligned with the tube (28) when the plate is inserted into the first socket (Figure 2, when the intermediate body (4) is positioned on top of the body section (9), the pin opening is aligned with the central axis (15) that goes through aperture 28). Spielman also discloses a pin member (tamping rod 29) insertable into the pin opening and the tube (28) (Par. [0041], lines 4-7) (when the bottom of intermediate body (4), illustrated in Figure 7D, is aligned with the upper surface of the body section (9), illustrated in Figure 4, the pin member (29) is inserted though the center of both the plate-shaped portion of the intermediate body and the tube (28) that goes through the body section 9).While Spielman does not explicitly disclose a cap insertable into the first socket when loading 
	As a quick summary, Spielman does not explicitly disclose the device (1) having first socket formed in a top area of the body section, a second socket formed in a bottom area of the body section, the channels extending into the second socket, the plate having a plurality of openings, the pin member securing the plate in position, and a cap insertable into the first socket when loading the smoking articles and into the second socket to push the smoking articles out of the channels when loaded.
	420 Stock teaches a cone loader for loading and forming smoking articles, the cone loader comprising a body section, a first socket formed in a top area of the body section (0:10 min segment) and a second socket formed in a bottom area of the body section (0:13 sec segment), and a plurality of conical channels formed in a bottom area of the first socket, the channels extending through the body section into the second socket (0:08 – 0:15 min segment). 420 Stock also teaches a cap insertable into the first socket (0:05 – 0:07 min segment) and into the second socket to push the smoking articles out of the channels when loaded (2:09 – 2:17 min segment). While the cited video does not show that the cap is inserted into the first socket while loading the smoking articles, one of ordinary skill in the art would recognize that the cap can be inserted into the first socket during the tobacco loading and shaking step (1:31 – 1:50 min segment) to help one pack the tobacco evenly into the cones without creating a lot 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spielman to incorporate the teachings of 420 Stock to provide the device for loading and forming conical smoking articles with a socket on both the top and bottom areas of the body section and a cap insertable into the socket of the top area and the socket of the bottom area. Since both the grinding mechanism and the storage chamber are removable, they could be replaced with the cap when needed. Doing so would allow one to simultaneously push the formed smoking articles out of the channels without damaging them.
In an analogous art, Javaruski teaches (Figures 3-5) a container (50) for dispensing spices (e.g., in ground form) comprising a base member (52) having a bottom surface wall (54), an annular outer peripheral wall (56) and an aperture (58) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spielman to incorporate the teachings of Javaruski to provide the plate with a plurality of openings as well as a pin member securing the plate in position. Doing so would prevent the lid from unintended rotation until the user is ready to rotate the plate to align it with the 
Javaruski does not disclose that the aperture or pin have threads.  However, it would have been notoriously well known in the art to secure parts together with cooperating threads (e.g. machine screws, screwed lids, etc.).  
Regarding Claim 3, modified Spielman discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Spielman, Figures 3 and 4) the first socket (coupling surface at the upper face of the receptacle body (9)) and the second socket (outer screw thread (12) at the bottom of the receptacle body (9)) are cylindrical. One of ordinary skill in the art would recognize that since the intermediate body (4) and the storage body (17) are cylindrical (Spielman, Figures 2, 6, 9), then the first socket and the second socket would have to be cylindrical to be able to connect the cylindrical intermediate body (4) and the cylindrical storage body (17) to the cylindrical body section (9).
Regarding Claim 4, modified Spielman discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses each of the plurality of channels (11a-11e) are conical in shape (Spielman, Figure 3; Par. [0040], lines 8-10).
Regarding Claims 5 and 9, modified Spielman discloses all the claim limitations as set forth above in Claim 1. However, Spielman does not explicitly disclose the tube (28) is a depth to allow the pin member (29) to be inserted therein with a top section of the pin member extending above a bottom of the first socket (as cited in Claim 5). Additionally, the reference does not disclose that the pin member (29) comprises a head member and a shaft extending down from the head member (as cited in Claim 9).
Claim 5. Additionally, Javaruski teaches (modified Figure 4) the pivot pin (100) comprising a head member (solid arrow) and a shaft (dashed arrow) extending down from the head member, as cited in Claim 9. As stated earlier in Claim 1, Javaruski also teaches (Par. [0029], lines 10-12) that the pivot pin (100) secures the lid (90) to the base member (52) and provides for the rotation of the lid in relation to the base. 

    PNG
    media_image1.png
    744
    556
    media_image1.png
    Greyscale

Modified Figure 4
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Spielman with the teachings of Javaruski to design the tube of a depth to allow the pin member to be inserted therein with the top section of the pin member extending above the bottom of the first socket (as cited in Claim 5) and provide the pin member with a head member and a shaft extending down from the head member (as cited in Claim 9). Doing so would prevent the pin member from sinking into the tube and would allow a user to grab the pin member when necessary.
Claim 11, modified Spielman discloses all the claim limitations as set forth above in Claim 1. However, Spielman does not explicitly disclose the cap comprising a head section and a stopper extending down from the head section.
420 Stock teaches (2:10 min segment) the cap comprising a head section and a stopper extending down from the head section. 420 Stock further teaches that the stopper is used to push the smoking articles out of the channels when the cap is inserted into the second socket (2:12 – 2:17 min segment), while the head section covers the entire body section when the cap is inserted into the first socket (0:06 – 0:07 min segment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Spielman with the teachings of 420 Stock to provide the cap with a head section and a stopper extending down from the head section. Doing so would allow one to cover the device when not in use or when shaking the smokable material, and to push the smoking articles out of the channels after they are loaded.
Regarding Claim 12, Spielman discloses (Figure 1) a device for loading and forming smoking articles (grinder apparatus 1) (Par. [0001], lines 2-5) comprising a body section (receptacle body 9) (Figures 3 and 4), a top area of the body section (9) (Figure 8) and a bottom area (12) of the body section (9) (Figure 3). While Spielman does not explicitly disclose a first socket formed in the top area of the body section (9), the upper face of the body section (9) represents a coupling surface because an intermediate body (4) is connected thereto (Figure 2). Respectively, while Spielman does not explicitly disclose a second socket formed in the bottom area of the body section (9), an removable (Par. [0017], lines 5-6; the intermediate body (4) is removably connected to the receptacle body (9)) allowing all of the plurality of channels to be filled with the smoking articles to be loaded. Spielman further discloses a pin opening formed in a center of the plate (an opening located at the center of the intermediate body (4) as illustrated in Figure 7D), the pin opening aligned with the tube (28) when the plate is inserted into the first socket (Figure 2, when the intermediate body (4) is positioned on top of the body section (9), the pin opening is aligned with the central axis (15) that goes through aperture 28). Spielman also discloses a pin member (tamping rod 29) insertable into the pin opening and the tube (28) (Par. [0041], lines 4-7) (when the bottom of intermediate body (4), illustrated in Figure 7D, is aligned with the upper surface of the body section (9), illustrated in Figure 4, the pin member (29) is inserted though the center of both the plate-shaped portion of the intermediate body and the tube (28) that goes through the body section 9). The pin member is removable (Par. [0015], line 16) and is used to compact tobacco into the smoking articles when removed from the pin opening and the tube (Par. [0015], lines 15-20; Par. [0041], lines 1-7). While Spielman does not explicitly disclose a cap insertable into the first socket when loading the smoking articles and into the second socket to push the smoking articles out of the channels when loaded, the reference does disclose (Figures 3 and 4) a grinding mechanism (3) that can serve as a covering for the intermediate body (4) (Par. [0037], lines 1-9) and a storage chamber (17) of the storage body (16) that covers the bottom of the body section (9) (Par. [0040], lines 27-32).
	As a quick summary, Spielman does not explicitly disclose the device (1) having first socket formed in a top area of the body section, a second socket formed in a 
	420 Stock teaches a cone loader for loading and forming smoking articles, the cone loader comprising a body section, a first socket formed in a top area of the body section (0:10 min segment) and a second socket formed in a bottom area of the body section (0:13 sec segment), and a plurality of channels formed in a bottom area of the first socket, the channels extending through the body section into the second socket (0:08 – 0:15 min segment). 420 Stock also teaches a cap insertable into the first socket (0:05 – 0:07 min segment) and into the second socket to push the smoking articles out of the channels when loaded (2:09 – 2:17 min segment). While the cited video does not show that the cap is inserted into the first socket while loading the smoking articles, one of ordinary skill in the art would recognize that the cap can be inserted into the first socket during the tobacco loading and shaking step (1:31 – 1:50 min segment) to help one pack the tobacco evenly into the cones without creating a lot of mess. 420 Stock further teaches that the first socket is designed to hold ground smokable material (1:11 – 1:43 min segment) and the second socket is designed to fit the cap (2:14 – 2:17 min segment), wherein the depth of the first socket is greater than the depth of the second socket, so that when the cap is inserted into the first socket, it fits right in, but when the cap is inserted into the second socket, it pushes the smoking articles up out of the channels. 420 Stock also teaches that the cone loader is an economical choice to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spielman to incorporate the teachings of 420 Stock to provide the device for loading and forming smoking articles with a socket on both the top and bottom areas of the body section and a cap insertable into the socket of the top area and the socket of the bottom area. Since both the grinding mechanism and the storage chamber are removable, they could be replaced with the cap when needed. Doing so would allow one to simultaneously push the formed smoking articles out of the channels without damaging them.
In an analogous art, Javaruski teaches (Figures 3-5) a container (50) for dispensing spices (e.g., in ground form) comprising a base member (52) having a bottom surface wall (54), an annular outer peripheral wall (56) and an aperture (58) centrally formed in the bottom surface wall (54) (Par. [0027], lines 1-9). The base member (52) further comprises a plurality of inner walls (62) which define a plurality of spice compartments (64, 66, 68, 70) and vacant compartments (72, 74) (Par. [0027], lines 11-15). A rotatable lid (90) complementary with the base member is rotatably secured to the base member (Par. [0029], lines 1-3), the lid (90) comprising a central aperture (98) for receipt of a pivot pin (100) (Par. [0029], lines 9-10). Javaruski also teaches (Par. [0029], lines 10-12) that the pivot pin (100) secures the lid (90) to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spielman to incorporate the teachings of Javaruski to provide the plate with a plurality of openings as well as a pin member securing the plate in position when inserted into the pin opening and the tube. Doing so would prevent the lid from unintended rotation until the user is ready to rotate the plate to align it with the desired channels, thus giving the user control over where to dispense smokable material.
Regarding Claims 13 and 20, modified Spielman discloses all the claim limitations as set forth above in Claim 12. Additionally, the reference discloses each of the plurality of channels (11a-11e) are conical in shape (Spielman, Figure 3; Par. [0040], lines 8-10).
Claim 17, modified Spielman discloses all the claim limitations as set forth above in Claim 12. However, Spielman does not disclose the pin member (29) comprising a head member and a shaft extending down from the head member.
Javaruski teaches (Figures 4 and 5) that the pivot pin (100) is inserted into the aperture (58) of the base member (52) and the aperture (98) of the lid (90). Additionally, Javaruski teaches (modified Figure 4 above) the pivot pin (100) comprising a head member (solid arrow) and a shaft (dashed arrow) extending down from the head member. As stated earlier in Claim 12, Javaruski also teaches (Par. [0029], lines 10-12) that the pivot pin (100) secures the lid (90) to the base member (52) and provides for the rotation of the lid in relation to the base. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Spielman with the teachings of Javaruski to provide the pin member with a head member and a shaft extending down from the head member. Doing so would prevent the pin member from sinking into the tube and would allow a user to grab the pin member when necessary.
Regarding Claim 19, modified Spielman discloses all the claim limitations as set forth above in Claim 12. However, Spielman does not explicitly disclose the cap comprising a head section and a stopper extending down from the head section.
420 Stock teaches (2:10 min segment) the cap comprising a head section and a stopper extending down from the head section. 420 Stock further teaches that the stopper is used to push the smoking articles out of the channels when the cap is inserted into the second socket (2:12 – 2:17 min segment), while the head section 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Spielman with the teachings of 420 Stock to provide the cap with a head section and a stopper extending down from the head section. Doing so would allow one to cover the device when not in use or when shaking the smokable material, and to push the smoking articles out of the channels after they are loaded.

Claims 6-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spielman (US 2015/0298135) in view of “420 Stock” (https://www.youtube.com/watch?v=OdeT_nhR9fk dated May 18, 2017) and Javaruski (US 2016/0213180), as applied to claim 1 or claim 12, respectively, in further view of Ben-Shlomo et al. (US 2007/0181600).
	Regarding Claims 6-7 and 14-15, modified Spielman discloses all the claim limitations as set forth above in Claim 1 or Claim 12, respectively, but the reference does not explicitly disclose the device for loading and forming smoking articles comprising a plurality of bumps formed around the tube (as cited in Claim 6 and Claim 14), wherein the plate has a plurality of indentations formed on a bottom surface of the plate, the indentations formed around the pin opening, the indentations fit within corresponding bumps to secure the plate in position (as cited in Claim 7 and Claim 15). However, Spielman does disclose (Figures 4, 7D and 8) the use of a plurality of magnets (25) formed around the tube (28) and a plurality of paramagnets (27) formed 
	Ben-Shlomo teaches (Figure 1) a multi-spice dispensing device (5) comprising a housing (10), a base (11) and a top portion (12) (Par. [0018], lines 1-8). The top portion (12) comprises a rotatable inner cap (13) with an upper disk (14) (Par. [0019], lines 1-2). The device (5) comprises a plurality of internal cartridges (20 or 30) (Figures 2A, 2B, 6), wherein an opening in the upper disk (14) (Figure 4B) is used to select one of the internal cartridges (Par. [0019], lines 4-8). The device (5) may also include a rotatable perforated top or flow selector (15), wherein the flow selector (15) may include one or more openings (16a-16c) (Figure 1) to enable selection of the desired spice flow rate, mode or type (Par. [0019], lines 20-24), where said openings may correspond to the opening in the upper disk (Par. [0020], lines 1-4). Housing (10) is designed to stabilize half-cartridges (20) or quarter cartridges (30). For example, when half-cartridges (20) are used, the matching or connection between the half-cartridge (20) and the base (11) is performed by a slot or slit (21) (Figure 2A) in the half-cartridge (20) and a corresponding protrusion or bump in the inner part of base (11) (Par. [0022], lines 1-6). Respectively, the matching or connection between the half-cartridge (20) and the top portion (12) may be done by in indentation or slit (22) (Figure 2A) in the half-cartridge (20) and a corresponding protrusion or bump in the inner part of the top portion (12) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spielman in view of 420 Stock and Javaruski to incorporate the teachings of Ben-Shlomo to replace the magnets around the tube with bumps (as cited in Claim 6 and Claim 14) and to replace the paramagnets on the bottom surface of the plate with indentations (as cited in Claim 7 and Claim 15), wherein the indentations fit with corresponding bumps. Since Spielman does indicate that other methods of alignment besides magnets/paramagnets may be used, one of ordinary skill in the art would appreciate such an alignment mechanism as taught by Ben-Shlomo to yield the same predictable result of securing the plate in position when selecting desired channels for loading smoking articles. Additionally, the use of bumps and indentations instead of magnets/paramagnets may reduce manufacturing costs.
Regarding Claims 8 and 16, modified Spielman discloses all the claim limitations as set forth above in Claim 1 or Claim 12, respectively. However, the reference does not disclose at least one tab formed on a top surface of the plate.
Ben-Shlomo teaches (Figures 1 and 4A) the flow selector (15) comprising a knob, bulge or handle (17) (Par. [0019], line 17) on its top surface. Ben-Shlomo further teaches that the handle (17) may be used to move or rotate the flow selector (15) to select a dispensing mode or method (Par. [0019], lines 17-20; Par. [0029], lines 15-17). 
Claims 8 and 16). Doing so would allow a user to rotate the plate to select a desired plate position. 

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spielman (US 2015/0298135) in view of “420 Stock” (https://www.youtube.com/watch?v=OdeT_nhR9fk dated May 18, 2017) and Javaruski (US 2016/0213180), as applied to claim 9 or claim 17, respectively, in further view of Kleizo (US 2018/0310630).

	Regarding Claims 10 and 18, modified Spielman discloses all the claim limitations as set forth above in Claim 9 or Claim 17, respectively. However, the reference does not disclose the device comprising first threading formed on the shaft and second threading formed in an interior of the tube.
	Kleizo teaches (Figures 1-4) an electronic cigarette (30) comprising an atomizer subassembly (32), a housing (34), formed from male and female tubes (36, 38), and a button assembly (40) (Par. [0065], lines 1-9). The shaft of the button assembly (40) includes a threaded portion (40a) (Figures 3-5) that is received within a threaded portion of the interior of the male tube member (36) (Par. [0067], lines 1-4). Kleizo further teaches (Par. [0086], lines 7-9; Par. [0087], lines 6-7) that threads are used as a means 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spielman in view of 420 Stock and Javaruski to incorporate the teachings of Kleizo to provide the device with a first threading on the shaft of the pin member and a second threading in the interior of the tube (as cited in Claims 10 and 18). Doing so would allow one to mechanically secure the pin member inside the tube so it would not accidently fall out. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Douglas (US 2018/0303152) teaches a shaker device for directing loose solid material into cylindrical or tapered receptacles of varying length and width. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael J Felton/Primary Examiner, Art Unit 1747